Mr. Justice Wolf
delivered the opinion of the Court.
In this habeas corpus proceeding the interested parties sought -to test the probable sufficiency of the evidence to hold them for the crime of having voted in the last election without being duly authorized thereto. The evidence of the government depended upon a judgment of the Municipal Court of Humacao which had declared the said interested parties as disqualified. The petition for release was presented to Mr. Chief Justice del Toro, acting alone, and the appeal is from his decision. The chief justice after considerable hesitation, as his opinion reveals, decided that in a writ of habeas corpus the proceedings of a municipal court prima facie valid could not be attacked.
However, this court, including Mr. Chief Jusice del Toro, in an independent suit have reached the conclusion that the proceedings before the municipal court were entirely null and void and that the said court, it may be said, was without jurisdiction to exclude the petitioners. Márquez et al. v. Insular Board, decision rendered today, ante, p. 1. We refer to that opinion for a more complete statement of the law and facts involved.
*28"Where for the purpose of a conviction an essential link in the chain of evidence is totally destroyed and there is no possibility of such conviction, a writ of habeas corpus will lie.
The judgment appealed from will be reversed, the prisoners exonerated and the bonds cancelled.
Mr. Chief Justice del Toro took no part in the decision of this case.
Mr. Justice Aldrey dissented.